DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 4/25/2019.  As directed by the amendment, claims 1-15 have been amended. Claims 1-15 are pending in the instant application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9-13 and 15, drawn to an inhalation device with overspray region.
II, claim(s) 7, 8 and 14 [claim 14 was amended to be dependent on claim 1, but claim 1 does not provide the requisite antecedent basis for the subject matter in claim 14, whereas claim 7 does provide the requisite antecedent basis, such that claim 14 should be amended to depend from claim 7], drawn to an inhalation device with switch valve and discharge head with inner and outer housings.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a liquid storage reservoir, a discharge head with aerosol-generating nozzle and outer housing, the outer housing comprising a discharge channel for use as a respiration piece or attachment thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art, see e.g. Sioutas (US 5,115,803; hereinafter “Sioutas”), which discloses a liquid storage reservoir (canister 12) (Figs. 1-3), a discharge head (actuator 10) with aerosol-generating nozzle (orifice 24 with flared section 26) (Fig. 2; col. 4, lines 58-68) and outer housing (the outer walls of sections 44 and 46, which surround the nozzle and thus comprehend an outer housing, OR just bottom section 46, which fits concentrically around top section 44 and thus comprehends an outer housing), the outer housing comprising a discharge channel (exit chamber 38) for use as a respiration piece or for attachment of a separate respiration piece (col. 5, lines 14-18, and see Figs. 1-3, where any respiration piece with a tubular portion that can be fitted concentrically over or into chamber 38 is fully capable of being attached thereto).

The species are as follows: 
Species A (exemplified by Fig. 6A): Claim 1 (partial: a-f and the first half of g.), 2-5, 6 (partial: b. and c.), 7-15
Species B (exemplified by Fig. 9): Claim 1 (partial: a-f and second half of g.), 2-5, 6 (partial: a. and c.), 7, 8, 9 (partial: a. and b.), 10-15
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 7 and 8 [and 14, if amended to be dependent on claim 7, which provides the requisite antecedent basis therefor]
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an inhalation device having limitations a.-f., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sioutas, which discloses an inhalation device (Fig. 1) for the purpose of inhalation of a droplet mist by a user (col. 1), having the following features:

b. the inhalation device comprises a discharge head (actuator 10) for dispensing the liquid in the form of the droplet mist (Fig. 2), and 
c. the discharge head has a nozzle arrangement (orifice 24 with flared section 26) for generating the droplet mist in the form of a spray jet (Fig. 2; col. 4, lines 58-68), and 
d. the discharge head has an outer housing (the outer walls of sections 44 and 46, which surround the nozzle and thus comprehend an outer housing, OR just bottom section 46, which fits concentrically around top section 44 and thus comprehends an outer housing), and 
e. a discharge channel (exit chamber 38) for use as a respiration piece or for attachment of a separate respiration piece is provided on the outer housing (col. 5, lines 14-18, and see Figs. 1-3, where any respiration piece with a tubular portion that can be fitted concentrically over or into chamber 38 is fully capable of being attached thereto), and 
f. a main axis of extent of the discharge channel encloses an angle of > 0° with a central dispensing direction of the nozzle arrangement (Fig. 2; where the angle is 90°).
A telephone call was made to Liane Churney on 6/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785